 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,                               Case No.: 2:13-cr-00301-APG-CWH

 4          Plaintiff                                   Order Denying as Moot Motion to Rule

 5 v.                                                                 [ECF No. 314]

 6 PAUL EDWARD DAVIS,

 7          Defendant

 8         Defendant Paul Davis filed a motion asking me to rule on his prior motions (ECF Nos.

 9 303, 309) that he believes are still pending. ECF No. 314. I have already denied those prior

10 motions. See ECF Nos. 306, 311. Therefore, Mr. Davis’s current motion is moot. However, it

11 appears that Mr. Davis has not updated his address, so I direct the clerk of court to send copies of

12 my orders at ECF Nos. 306 and 311 to the address on Mr. Davis’s envelope attached to his

13 motion at ECF No. 314.

14         I THEREFORE ORDER that defendant Paul Davis’s motion to rule (ECF No. 314) is

15 DENIED as moot.

16         I FURTHER ORDER the clerk of court to send copies of my orders at ECF Nos. 306 and

17 311 to Mr. Davis at the address on Mr. Davis’s envelope attached to his motion at ECF No. 314.

18         DATED this 9th day of July, 2021.

19

20
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
21

22

23
